              Case 1:21-cv-06264-UA Document 2 Filed 07/23/21 Page 1 of 9




                            U NITED S TATES D ISTRICT C OURT
                          S OUTHERN D ISTRICT OF N EW Y ORK

Ramzi Kakish


Write the full name of each plaintiff.                                _____CV_______________
                                                                     (Include case number if one has been
                                                                     assigned)

                           -against-
                                                                           COMPLAINT
Streetwork Project, Safe Horizon
                                                                         Do you want a jury trial?
                                                                             ☐ Yes    ☐ No




Write the full name of each defendant. If you need more
space, please write “see attached” in the space above and
attach an additional sheet of paper with the full list of
names. The names listed above must be identical to those
contained in Section II.




                                               NOTICE
   The public can access electronic court files. For privacy and security reasons, papers filed
   with the court should therefore not contain: an individual’s full social security number or full
   birth date; the full name of a person known to be a minor; or a complete financial account
   number. A filing may include only: the last four digits of a social security number; the year of
   an individual’s birth; a minor’s initials; and the last four digits of a financial account number.
   See Federal Rule of Civil Procedure 5.2.




Rev. 1/9/17
           Case 1:21-cv-06264-UA Document 2 Filed 07/23/21 Page 2 of 9




I.    BASIS FOR JURISDICTION
Federal courts are courts of limited jurisdiction (limited power). Generally, only two types of
cases can be heard in federal court: cases involving a federal question and cases involving
diversity of citizenship of the parties. Under 28 U.S.C. § 1331, a case arising under the United
States Constitution or federal laws or treaties is a federal question case. Under 28 U.S.C. § 1332,
a case in which a citizen of one State sues a citizen of another State or nation, and the amount
in controversy is more than $75,000, is a diversity case. In a diversity case, no defendant may
be a citizen of the same State as any plaintiff.
What is the basis for federal-court jurisdiction in your case?

     ☐
     ✔ Federal Question

     ☐ Diversity of Citizenship

A. If you checked Federal Question

Which of your federal constitutional or federal statutory rights have been violated?
Discrimination based on sex at workplace




 B. If you checked Diversity of Citizenship

      1. Citizenship of the parties

 Of what State is each party a citizen?

 The plaintiff ,                                                      , is a citizen of the State of
                   (Plaintiff’s name)



 (State in which the person resides and intends to remain.)

 or, if not lawfully admitted for permanent residence in the United States, a citizen or
 subject of the foreign state of

                                                                  .
 If more than one plaintiff is named in the complaint, attach additional pages providing
 information for each additional plaintiff.



                                                                                                  Page 2
             Case 1:21-cv-06264-UA Document 2 Filed 07/23/21 Page 3 of 9




 If the defendant is an individual:

 The defendant,                                                        , is a citizen of the State of
                    (Defendant’s name)



 or, if not lawfully admitted for permanent residence in the United States, a citizen or
 subject of the foreign state of

                                                                   .
 If the defendant is a corporation:

 The defendant, Streetwork Project, Safe Horizon             , is incorporated under the laws of

 the State of    New York

 and has its principal place of business in the State of New York

 or is incorporated under the laws of (foreign state)

 and has its principal place of business in New York                                                    .

 If more than one defendant is named in the complaint, attach additional pages providing
 information for each additional defendant.

II. PARTIES

A. Plaintiff Information
Provide the following information for each plaintiff named in the complaint. Attach additional
pages if needed.

Ramzi                                                    Kakish
First Name                      Middle Initial           Last Name

166 East 34th Street Apt 16G
Street Address
New York                                         NY                             10016
County, City                                     State                          Zip Code
929-519-1324                                     rkakish71@gmail.com
Telephone Number                                 Email Address (if available)



                                                                                                   Page 3
           Case 1:21-cv-06264-UA Document 2 Filed 07/23/21 Page 4 of 9




B. Defendant Information
To the best of your ability, provide addresses where each defendant may be served. If the
correct information is not provided, it could delay or prevent service of the complaint on the
defendant. Make sure that the defendants listed below are the same as those listed in the
caption. Attach additional pages if needed.

Defendant 1:       Carolyn                         Strudwick
                   First Name                      Last Name
                  Associate Vice President
                   Current Job Title (or other identifying information)
                  209 W 125th St, 2nd Floor, Streetwork Project Harlem
                   Current Work Address (or other address where defendant may be served)
                   New York                                NY               10027
                   County, City                            State           Zip Code

Defendant 2:
                  First Name                     Last Name


                  Current Job Title (or other identifying information)

                  Current Work Address (or other address where defendant may be served)

                  County, City                          State                Zip Code

Defendant 3:
                  First Name                     Last Name


                  Current Job Title (or other identifying information)


                  Current Work Address (or other address where defendant may be served)


                  County, City                          State                Zip Code




                                                                                           Page 4
           Case 1:21-cv-06264-UA Document 2 Filed 07/23/21 Page 5 of 9




Defendant 4:
                  First Name                     Last Name


                  Current Job Title (or other identifying information)


                  Current Work Address (or other address where defendant may be served)


                  County, City                          State             Zip Code

III. STATEMENT OF CLAIM
Place(s) of occurrence: Streetwork Project Harlem


Date(s) of occurrence:   2/24/2020 to 11/02/2020

FACTS:
State here briefly the FACTS that support your case. Describe what happened, how you were
harmed, and what each defendant personally did or failed to do that harmed you. Attach
additional pages if needed.
I was assigned desperate duties based on my sex

There was an attempt by a coworker to coerce me into taking orders. This person

said in front of clients and another coworker "that's a man!" about me. She was trying to
force me to do a job task that I was not assigned nor did I agree to. I was assigned to do

the same duties as she was in that shift. She is not a supervisor or management
and therefore did not have authority to tell me what to do.

Management at Streetwork Project knew how she treated me and did nothing about it.

I voiced my concerns to supervisors, I specifically told them that this coworker is
"delegating" my tasks and I was unhappy about this. They did not do anything to help.


The same coworker was sexually inappropriate. She slapped a sandwich in a sexual
manner and made a joke mocking that I'm a "virgin" and laughed. I had mentioned that it

was my first time trying a plastic face mask. This occurred in April 2020 at the beginning
of the pandemic.




                                                                                          Page 5
           Case 1:21-cv-06264-UA Document 2 Filed 07/23/21 Page 6 of 9




INJURIES:
If you were injured as a result of these actions, describe your injuries and what medical
treatment, if any, you required and received.

I received medical and psychiatric treatment starting on 11/7/2020. I needed this

treatment immediately after quitting my Senior Case Manager job at Streetwork Project

on 11/2/2020. I have since been on psychotropic medications (Zoloft, Prozac and Abilify)

to manage my symptoms that were reinstated while on the job.



IV. RELIEF
State briefly what money damages or other relief you want the court to order.

I have been unemployed for all of 2021. I would like a year salary of $41,000 to be

paid for me since I have no been on unemployment since leaving the job. I would also

like additional money for damages to my mental health.




                                                                                            Page 6
           Case 1:21-cv-06264-UA Document 2 Filed 07/23/21 Page 7 of 9




V. PLAINTIFF’S CERTIFICATION AND WARNINGS

By signing below, I certify to the best of my knowledge, information, and belief that: (1) the
complaint is not being presented for an improper purpose (such as to harass, cause
unnecessary delay, or needlessly increase the cost of litigation); (2) the claims are supported
by existing law or by a nonfrivolous argument to change existing law; (3) the factual
contentions have evidentiary support or, if specifically so identified, will likely have
evidentiary support after a reasonable opportunity for further investigation or discovery;
and (4) the complaint otherwise complies with the requirements of Federal Rule of Civil
Procedure 11.

I agree to notify the Clerk's Office in writing of any changes to my mailing address. I
understand that my failure to keep a current address on file with the Clerk's Office may
result in the dismissal of my case.


Each Plaintiff must sign and date the complaint. Attach additional pages if necessary. If seeking to
proceed without prepayment of fees, each plaintiff must also submit an IFP application.

6/19/2021
 Dated                                                  Plaintiff’s Signature
 Ramzi                                                  Kakish
 First Name               Middle Initial                Last Name
166 East 34th St APt #16G
 Street Address
 New York                                       NY                             10016
 County, City                                   State                          Zip Code
929-519-1324                                            rkakish71@gmail.com
 Telephone Number                                        Email Address (if available)




I have read the Pro Se (Nonprisoner) Consent to Receive Documents Electronically:
 ☐
 ✔ Yes   ☐
         ✔ No




     If you do consent to receive documents electronically, submit the completed form with your
     complaint. If you do not consent, please do not attach the form.




                                                                                               Page 7
              Case 1:21-cv-06264-UA Document 2 Filed 07/23/21 Page 8 of 9


                     United States District Court
                     Southern District of New York



    Pro Se (Nonprisoner) Consent to Receive Documents Electronically
Parties who are not represented by an attorney and are not currently incarcerated may
choose to receive documents in their cases electronically (by e-mail) instead of by regular
mail. Receiving documents by regular mail is still an option, but if you would rather receive
them only electronically, you must do the following:

     1. Sign up for a PACER login and password by contacting PACER 1 at
        www.pacer.uscourts.gov or 1-800-676-6856;
     2. Complete and sign this form.

If you consent to receive documents electronically, you will receive a Notice of Electronic
Filing by e-mail each time a document is filed in your case. After receiving the notice, you
are permitted one “free look” at the document by clicking on the hyperlinked document
number in the e-mail. 2 Once you click the hyperlink and access the document, you may not
be able to access the document for free again. After 15 days, the hyperlink will no longer
provide free access. Any time that the hyperlink is accessed after the first “free look” or the
15 days, you will be asked for a PACER login and may be charged to view the document. For
this reason, you should print or save the document during the “free look” to avoid future
charges.
                                           IMPORTANT NOTICE
Under Rule 5 of the Federal Rules of Civil Procedure, Local Civil Rule 5.2, and the Court’s
Electronic Case Filing Rules & Instructions, documents may be served by electronic means.
If you register for electronic service:

         1. You will no longer receive documents in the mail;
         2. If you do not view and download your documents during your “free look” and
            within 15 days of when the court sends the e-mail notice, you will be charged for
            looking at the documents;
         3. This service does not allow you to electronically file your documents;
         4. It will be your duty to regularly review the docket sheet of the case. 3

1Public Access to Court Electronic Records (PACER) (www.pacer.uscourts.gov) is an electronic public access service that
allows users to obtain case and docket information from federal appellate, district, and bankruptcy courts, and the PACER
Case Locator over the internet.
2You must review the Court’s actual order, decree, or judgment and not rely on the description in the email notice alone.
See ECF Rule 4.3
3The docket sheet is the official record of all filings in a case. You can view the docket sheet, including images of
electronically filed documents, using PACER or you can use one of the public access computers available in the Clerk’s
Office at the Court.
                                     500 PEARL STREET | NEW YORK, NY 10007
                                 300 QUARROPAS STREET | WHITE PLAINS, NY 10601
                                          PRO SE INTAKE UNIT: 212-805-0175
rev. 2/9/15
               Case 1:21-cv-06264-UA Document 2 Filed 07/23/21 Page 9 of 9




                                CONSENT TO ELECTRONIC SERVICE
I hereby consent to receive electronic service of notices and documents in my case(s) listed below. I
affirm that:

       1. I have regular access to my e-mail account and to the internet and will check regularly for
          Notices of Electronic Filing;
       2. I have established a PACER account;
       3. I understand that electronic service is service under Rule 5 of the Federal Rules of Civil
          Procedure and Rule 5.2 of the Local Civil Rules, and that I will no longer receive paper
          copies of case filings, including motions, decisions, orders, and other documents;
       4. I will promptly notify the Court if there is any change in my personal data, such as name,
          address, or e-mail address, or if I wish to cancel this consent to electronic service;
       5. I understand that I must regularly review the docket sheet of my case so that I do not miss a
          filing; and
       6. I understand that this consent applies only to the cases listed below and that if I file
          additional cases in which I would like to receive electronic service of notices of documents, I
          must file consent forms for those cases.

Civil case(s) filed in the Southern District of New York:
       Note: This consent will apply to all cases that you have filed in this court, so please list all of
       your pending and terminated cases. For each case, include the case name and docket number
       (for example, John Doe v. New City, 10-CV-01234).




Kakish, Ramzi
Name (Last, First, MI)

166 E 34th St 16G               New York                 NY                          10016
Address                         City                     State                      Zip Code
929-519-1324                                             rkakish71@gmail.com
Telephone Number                                         E-mail Address
7/19/2021
Date                                                     Signature

Return completed form to:
Pro Se Intake Unit (Room 200)
500 Pearl Street
New York, NY 10007
